Title: To George Washington from William Moore, 27 September 1782
From: Moore, William
To: Washington, George


                  
                     In Council Philad. Septr 27. 1782.
                  
                  Your Excellency’s letter of the twenty third instant having been read in Council and the sentiments you express perfectly coinciding with those of the council, orders have this day been issued to stop the expeditions against the Savages accordingly and we hope the People on our frontiers will be made eacy by the intelligence which you have obliged us with—And the more So as there does not appear to be any Party now distressing them.  I have the honor to be with the greatest respect Your Excellency’s Most obedient and Very Humble Servant
                  
                     Wm Moore President
                  
               